SULLIVAN, PJ.
1. It is duty of bus driver, on hearing signal by one desiring to pass, to give way, without any peril to himself and passengers, to the vehicle in the rear, where the roadway is sufficient to allow passage in safety.
2. In action by automobile occupant for injuries from collision with bus refusing to permit automobile to pass on proper signal, evidence held to warrant submission to jury question of excessive speed of bus and of careless driving by bus driver.
3. Motion for new trial, which was not filed within three days, was properly stricken from the record, and allegation that counsel was misled by official publication does not show that failure to file was due to unavoidable cause.
4. Award of $10,000 for injuries to woman whose face was seriously cut and scarred, portion of nose cut away, and who suffered concussion of brain and injuries to shoulder, back, chest, and legs, preventing her from pursuing her vocation as dancing teacher, held not excessive.
(Vickery & Levine, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.